DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-06-09 (herein referred to as the Reply) where claim(s) 1, 4-11, 14-20 are pending for consideration.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 9, 11, 19 and 4-8, 10, 14-18, 20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) were amended to recite variants of:
in response to determining that …quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D, …monitoring a physical downlink control channel (PDCCH) in a CORESET corresponding to a first control resource among the first CORESET and the second CORESET.

However, the Specification describes (using citation of the corresponding US Publication) a ‘QCL type D’ in 8 instances: para. 0245, 0247, 0290, 0295, claims 3, 10, 13, & 20 are originally filed. Note: The Reply’s remarks do not particularly point out where in the instant Specification this limitation is disclosed. 
In the case for citations para. 0290, 0295 and claims 3, 10, 13, & 20, the disclosed associated with QCL type D simply states that the first and second CORESET can be QCL type D but does not disclose whether the terminal determines whether and/or whether the terminal monitors the PDCCH in response to said determination. Rather, these citations simply state a characteristic in that the first and second CORESET can be of QCL type D; this corresponds to the previous (now deleted) claim limitation “wherein quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D” (see claims 2021-07-06).
In the case for citations para. 0245 discloses that a gNB configures control information and the terminal is “required to receive control information on the basis of the assumption of one TCI state among TCI states configured in the overlapping control resource set according to the circumstances (for example, if a TCI state is configured as a specific QCL type corresponding to at least one of the QCL types or is configured as a QCL type D).” Para. 0247 further elaborates in that “If TCI states of control resource set #0 1000 and control resource set #1 1001 satisfy a specific condition (for example, if the TCI states are configured in a specific QCL type or a QCL type D), the terminal may be required to receive control information on the basis of the assumption of one TCI state in the overlapping region 1004.” That is, when the CORESET correspond to QCL type D, in response the gNB is configured to send the terminal control information. Subsequently, the terminal determines a TCI state in the overlapping region (para. 0248, 264) based on an index and/or search space set. This is different from the claimed “in response to determining that quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D, …monitoring a physical downlink control channel (PDCCH).” 
Rather, the Specification discloses that limitations that’s akin to “determining, by a base station, that the first monitoring occasion overlaps the second monitoring occasion and quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D and in response to the determination send, to a terminal from the base station, control information. In response to receiving the control information, the terminal determines a TCI state for a control resource set based on an index and/or search space set.” 
The system is configured such that terminal device operates in a protocol that dictate that it expects/assumes the CORESETS are both “QCL type D” but does not actual perform a determination (i.e., doesn’t actual verify or check). Consequently, because it assumes the “QCL type D,” it will always (unconditionally) monitor the PDCCH in the CORSET upon receiving the control information. The claim requires “in response to determining…monitoring” which suggests the determining must trigger the monitoring however as stated above, the Specification does not disclose a determination by a terminal that triggers monitoring. Rather the monitoring will always occur and the terminal assumes properties of the TCI state of CORESETS in order to carry the monitoring.
Furthermore, the act of assuming and determining are not equal. For example, you can assume a package is delivered based on an estimated delivery time but this is not the same as actually determining the packet is delivered by checking the tracking information and/or mailbox. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.

Claim(s) 7, 8 and 17, 18
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey; any clarifying amendments would need to be commensurate with the Examiner’s interpretation.
Reasons allowable over art are provided in the previous action.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Relevant Cited References
NOH - US20210314927 discloses:
[0259] …when QCL type D is configured, assigned, or indicated, the UE may assume that different beams may be needed to receive individual CORESETs, and the UE may count only one of overlapping search spaces according to the above-described priority rule for the limits of the number of PDCCH candidates and the number of CCEs. Meanwhile, when no QCL type D is configured, assigned, or indicated, the UE may assume that each CORESET is receivable through a common beam without any reception beam, and may count all overlapping search spaces for the limits of the number of PDCCH candidates and the number of CCEs

Mondal - US20210168779 discloses:
[0032] monitors PDCCH candidates in overlapping PDCCH monitoring occasions in multiple CORESETs that are associated with the same value of CORESETPoolIndex and have same or different QCL-Type D properties on active DL BWP(s) of one or more cells 

Matsumura - US20210351975 discloses:
[0104] For example, in a case of updating an assumption that CORESET #0 is in QCL with a specific RS (for example, a CSI-RS), based on the latest PRACH transmission, the UE may determine that the TCI state of another or each of the plurality of other configured CORESETs (for example, CORESETs having CORESET IDs of #1 to #3) is a TCI state having a certain QCL relation (for example QCL type D) with the specific RS among the TCI states configured for the UE. 

CHEN - US20210051692 discloses:

[0084] In a specific implementation, the terminal device determines the receiving scheme of the at least two downlink signals based on whether the TCI states of the at least two downlink signals include the reference signal with QCL type D or not. 

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112: The Examiner agrees that the Specification adequately supports that a base station that configures a TCI state which includes a QCL type and that the terminal makes an assumption the one TCI state is in an overlapping region (page 11-12 in the Reply). The claimed limitation in question requires the terminal actually perform an analysis of the occasion and QCL type to determine the overlapping and ‘type D’ condition.  
First, the act of “assuming” is not equated to “determining” as the Specification does not explicitly define those two terms as equals. 
Second, the Examiner disagrees that assuming conditions in configuration information is the same as the claimed “in response to determining that the first monitoring occasion overlaps the second monitoring occasion and quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D.” There is a difference between determining that a condition/state is scheduled or configured and actually determining of whether the condition/state actually occurred. The independent claims are attempting to capture the latter, while the cited paragraphs in the Reply only supports the former. 
The limitations that better correspond to the Reply’s arguments and cited paragraphs are:
…receiving a control message including configuration information of a first control resource set (CORESET) and 
determining whether the configuration information indicates that a first monitoring occasion of the first CORESET and a second monitoring occasion of the second CORESET overlap each other; 
determining whether the configuration information indicates that the quasi co-location (QCL) types of the first CORESET and the second CORESET are both QCL type D; and
in response to determining that the configuration information indicates:
the first monitoring occasion overlaps the second monitoring occasion and 
quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D….

This distinction is further supported by the Specification’s own language:  The Specification does not disclose that terminal perform an operation to confirms whether the base station actually performed transmission in accordance with the configured TCI state (i.e., does not determine the CORSET being overlap or QCL type D). Rather, the language “assuming” is used as the terminal only “assume” (but does not actually check when the CORSET are tarnsmitted) the TCI state configuration is used in the future and operates forward based on that assumption. Hypothetically, if the base station decided not to perform operations in accordance with the previously configured information it sent to the terminal (i.e., the base station changed its mind regarding CORESET overlapping and selected a QCL type that is not ‘type d’), there is nothing in the Specification that suggests the terminal would know; rather it appears the terminal would simply continue to blindly monitor the PDCCH in accordance with the received (outdated) configuration information.
Further the Reply at page 12 further exemplifies the hypothetical amendments above as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In other words, the Specification’s “assumption” or “determination” is directed to the configuration information provided by the base station and not the actual implementation of it.

* In the interest in furthering prosecution, the Examiner has provided previously cited art of record and relevant paragraphs as it pertains to the limitations currently discussed. (See section Relevant Cited References).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415